Exhibit 10.1


February 10, 2011




Andrew N Peterson
39 West 723 Deer Run Drive
St. Charles, Illinois  60175
 


Dear Andy;


The following is an agreement (“Agreement”) between Andrew N. Peterson
(hereinafter referred to as “You”) and Oil-Dri Corporation of America
(hereinafter referred to as “Oil-Dri” or “the Company”) regarding your
separation of employment from Oil-Dri.  The purpose of this Agreement is to
provide for an orderly departure under terms which are mutually acceptable to
both parties and protection for the Company from any and all claims by You
against the Company other than those based on this Agreement.  Therefore, in
consideration of the mutual promises set forth in this Agreement, You and
Oil-Dri agree to the following terms and conditions:


 
1.
Your employment with Oil-Dri will terminate on February 10, 2011.



 
2.
Although You are not otherwise entitled to receive any severance pay from
Oil-Dri, in exchange for your promises contained in this Agreement, Oil-Dri
agrees to give You severance compensation as stated below.

 
Oil-Dri will pay You severance equal to three (3) months of your current base
salary for a total gross payment of $60,000.00, less required
withholding.  One-fourth of this severance payment is in consideration for the
release of any claims under the Age Discrimination in Employment Act.
 
These payments will be made semi-monthly on the Company’s normal payroll
dates.  Such payments will not commence until the eighth day after You sign this
Agreement.  The last paydate of severance compensation will be on or before May
31, 2011, (relative to the timing or your response), unless payments end earlier
as provided in paragraph number sixteen (16) of this Agreement.
 
All wages, vacation pay and other benefits due to You as of your separation date
according to the established policies, plans, and procedures of the Company will
be paid to You in accordance with the terms of those established policies,
plans, and procedures.  In addition, any benefit continuation rights or benefit
conversion rights existing under the established plans of the Company will be
made available to You in accordance with the terms of such established
plans.  You will receive a separate letter with details concerning your benefits
upon separation.
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
You may continue medical and dental insurance coverage for You and your spouse
through COBRA.  The Company will pay the COBRA premiums for that coverage less
active employee contributions until severance compensation is completed.

 
 
4.
You understand and agree that severance compensation under paragraph number two
(2) above will end upon your application for unemployment compensation
benefits.  If Oil-Dri stops paying severance compensation because of your
application for unemployment compensation benefits, that will have no effect
upon the release provided in paragraph number six (6) below and the release
shall remain in full force and effect.





 
5.
In consideration for receiving the severance compensation described in paragraph
number two (2) above, You waive and release and promise never to assert any
claims or causes of action, whether or not now known, against the Company or its
acquisitions, predecessors, successors, or past or present subsidiaries,
officers, directors, agents, employees, assigns and employee benefit plans, with
respect to any matter, including but not limited to, any matter related to your
employment with the Company or the termination of that employment. This means,
among other things, that You waive any right to assert any claim or complaint
against the Company, including, but not limited to, tort claims; claims of
wrongful discharge, emotional distress, defamation, fraud, or breach of
contract; claims for attorneys fees; any claims of discrimination or harassment
based on sex, age, race, color, national origin, ancestry, religious creed,
disability, sexual orientation, marital status, present or past history of
physical or mental disability or handicap, veteran status or on any other basis,
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, the Illinois
Human Rights Act, and/or all other local state or federal laws, ordinances and
regulations relating to employment.  This is a general release.  You understand
and agree that this general release includes, but is not limited to, any claims
arising out of or related to your employment with Oil-Dri and your separation
from that employment.  However, nothing in this Agreement shall constitute a
release by You of any claims that cannot by law be waived. This Agreement does
not waive rights or claims that may arise after You sign this Agreement, nor
does it prohibit You or the Company from seeking enforcement of the terms
contained in this Agreement.

 
 
6.
You understand and agree that, while this Agreement does not affect your rights
to file a charge with or to participate as a witness in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission (the “EEOC”)
or any similar state agency, by accepting the terms of this Agreement and the
compensation provided as a result, You give up your right to receive any relief
whatsoever, including but not limited to financial benefit or monetary recovery,
from any lawsuit or settlement related to such rights and claims as You waived
in paragraph number four (4) above, whether the lawsuit is filed or the
settlement reached by the EEOC or anyone else.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
7.
By signing this Agreement You are verifying to the Company that You:

 
a.
have not suffered a work-related injury that you have not properly disclosed to
Oil-Dri; and

 
b.
have been paid in full all wages due and owing to You for any and all work which
You performed for Oil-Dri through the pay period of the paydate immediately
preceding the date of your signature.  Oil-Dri agrees that if you performed work
for Oil-Dri after that pay period, payment will be made to you according to the
Company’s established payroll practices.



 
8.
You will return to Dan Jaffee all door and file keys, radio, beeper, equipment,
tools, computer access codes, disks and instructional manuals, reports, files,
memoranda, records, software, credit cards, and other physical or personal
property which You received, prepared or helped prepare in connection with your
employment with the Company.  You agree that You will not keep any copies or
excerpts of any of the above items.

 
 
9.
You will promptly respond to any questions from Dan Jaffee, or any person
designated by him, related to your work at Oil-Dri until April 30, 2011.  For
this purpose, You will provide him with your current phone numbers and e-mail
address, if any.

 
 
10.
You waive and surrender any right you may have, now or hereafter, to employment
with Oil-Dri.  In reliance on this waiver, the Company may disregard any
employment application submitted by You.

 
 
11.
You agree to refrain from using in any manner and to keep confidential any and
all information and data concerning the business and affairs of Oil-Dri or its
affiliates which You have received as a result of the employment relationship of
the parties, except to the extent that You can demonstrate that the information
or data (i) is generally available to the public through no act or failure to
act of You, (ii) was already known to You on a non-confidential basis on the
date of receipt, (iii) was disclosed to You on a non-confidential basis by a
third party not having a confidential relationship with the Company with respect
to such information, or (iv) has been independently acquired or developed
without violating any of your obligations under this provision.  Required
Non-Disclosure and Non-Compete Agreements are hereby attached for your review
and signature.

 
 
12.
You agree that you will not disclose to others the terms of this Agreement,
except that You may disclose such information to your attorney, tax preparer and
immediate family.  If you properly disclose the terms of the Agreement to
anyone, you agree that you shall inform them that the Agreement is strictly
confidential, and instruct them not to disclose it to anyone else.

 
 
13.
You will direct all reference inquiries to Janelle Wood, Payroll Manager, who
will respond only with the following information:  dates of employment,
position(s) held, and confirmation of last salary.  To the extent that You
direct references to other persons, the Company is not liable for any statements
made by such non-designated individuals.  You agree that the Company has no
liability for any statements made regarding You by persons not employed by the
Company at the time such statements are made.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
14.
You will not do or say anything which criticizes or disparages the Company, its
management or practices, which disrupts or impairs the Company's normal, ongoing
business operations, or which harms the Company's reputation with its employees,
customers, suppliers or the public.

 
 
15.
You understand and agree that if you breach any part of this Agreement,
Oil-Dri’s obligation for severance compensation as stated in paragraph number
two (2) above ceases and Oil-Dri may recoup all such payments already made.

 
 
16.
You and Oil-Dri agree that this Agreement constitutes the entire understanding
of the parties concerning the cessation of the employment relationship and sets
forth all compensation to be paid by the Company to You subsequent to cessation
of the employment relationship.  This Agreement cancels and supersedes all
previous agreements and understandings, oral or written, between the parties
with respect to the subject matter hereof and may be modified only in a written
document signed by You and a duly authorized officer of the Company.

 
 
17.
Nothing in this Agreement shall be treated as an admission by You or the Company
of any liability, wrongdoing or violation of any law.

 
 
18.
This Agreement shall be governed by and construed in all respects under the laws
of the State of Illinois without reference to its conflicts of laws, rules or
principles.  If a court finds any part of this Agreement to be invalid or
unenforceable, then that provision or part shall be modified so as to render it
valid and enforceable, or, if necessary, shall be deemed removed from this
Agreement.  In any event, the rest of the Agreement shall remain in full force
and effect and shall be enforced to the maximum extent permitted by law

 
 
19.
You have the right to consult with an attorney of your choice before signing
this Agreement and Oil-Dri encourages You to do so.  You understand that you
have up to  twenty-one (21) days after receiving this Agreement to review it and
to discuss it with an attorney, and that You have seven (7) days after you have
signed this Agreement during which you may revoke it.  You understand that if
You do not return to the Company a signed and dated copy of this Agreement by
the close of business on the 21st calendar day after your termination of
employment, the provisions of this Agreement, including the severance
compensation provisions, will be void and the Company will have no further
obligations thereunder.  This Agreement must be signed and returned to Kevin
Breese, Vice President of Human Resources, at the address shown below without
any alteration. Any modification or alteration of any terms of this Agreement
voids the Agreement in its entirety.

 
If you wish to revoke this Agreement within the seven-day period, You may do so
by delivering a letter of revocation to Kevin Breese, Vice President of Human
Resources, at the address shown below.  Because of this revocation period, You
understand that this Agreement shall not become effective or enforceable until
the eighth day after the date you sign this Agreement.  After that, it becomes
binding and irrevocable.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Please indicate your agreement with the terms stated above by signing below.
 

 
OIL-DRI CORPORATION OF AMERICA
         
 
By:
/s/ Daniel S. Jaffee      
Daniel Jaffee, CEO / President
             
Oil-Dri Corporation of America
     
410 N. Michigan Ave. – Suite 400
     
Chicago, IL  60611-4213
 

 


I agree with the terms of this Agreement and deem it to be fair and equitable,
as signified by my signature below.  Furthermore, I acknowledge that I have read
and understand this Agreement and that I sign this release of all claims, known
or unknown, voluntarily, with full appreciation that at no time in the future
may I pursue any of the rights I have waived in this Agreement.
 
/s/ Andrew N. Peterson
 
Date:
2/15/11
 
Andrew N. Peterson
       

 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 

 